Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on April 26, 2021, claims 1, 4, 7-11, 13, 14, and 17-20 have been amended; thus claims 1-20 are pending for examination.

Terminal Disclaimer

The terminal disclaimer filed on May 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/063,507 filed on 10/05/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on May 4, 2021.




Response to Amendment
The objections to claims, and claim rejections made under 35 U.S.C. 112(b) have been withdrawn due to the amendment filed on April 26, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Hanbum Cho (Reg. No. 58,993) on May 4, 2021.
The application has been amended as follows:
In the Claims:
1.  (Currently amended)  A fabric-attached device comprising:
a peripheral component interconnect express (PCIe) module transporting PCie signals to a switch of a switch board; and
a connector configured carry PCie signals,
wherein the fabric-attached device provides device-specific information and sensor information of the fabric-attached device to a controller of the switch board by sending the device-specific information and the sensor information to the controller, and
wherein the device-specification information includes health status information.

2. (Original) The fabric-attached device of claim 1, wherein the device-specification information further includes field-replaceable unit (FRU) information. 

3. (Previously Presented) The fabric-attached device of claim 1 further comprising a U.2 connector connecting the fabric-attached device to the switch board. 

4. (Previously Presented) The fabric-attached device of claim 3 further comprising a network engine transporting network signals to the switch board over Serial Attached SCSI (SAS) pins of the U.2 connector. 

5. (Original) The fabric-attached device of claim 4, wherein the network signals provide discovery services or download services for a new firmware of the fabric-attached device. 

6. (Original) The fabric-attached device of claim 4, wherein the switch includes an Ethernet port that uses one or more of the SAS pins of the U.2 connector. 

7. (Currently Amended) The fabric-attached device of claim 1, wherein the controller is a baseboard management controller (BMC). 

8. (Previously Presented) The fabric-attached device of claim 7, wherein the fabric-attached device provides the device-specific information and the sensor information of the fabric-attached device to the BMC over a midplane via a PCIe lane.

9. (Previously Presented) The fabric-attached device of claim 1, wherein the fabric-attached device changes a mode of operation based on a protocol established with a system over a fabric connection.

10. (Previously Presented) The fabric-attached device of claim 9, wherein the fabric-attached device operates in a high availability (HA) mode or a non-HA mode according to the protocol.

11. (Currently Amended) A system comprising:
a switch board including a switch and a controller; and 
a fabric-attached device comprising: 
a peripheral component interconnect express (PCie) module transporting PCie signals to the switch; and
a connector configured carry PCie signals,
wherein the fabric-attached device provides device-specific information and sensor information of the fabric-attached device to the controller of the switch board by sending the device-specific information and the sensor information to the controller, and
wherein the device-specification information includes health status information.

12. (Original) The system of claim 11, wherein the device-specification information further includes field-replaceable unit (FRU) information.

13. (Previously Presented) The system of claim 11, wherein the fabric-attached device further comprises a U.2 connector connecting the fabric-attached device to the switch board. 

14. (Previously Presented) The system of claim 13, wherein the fabric-attached device further comprises a network engine transporting network signals to the switch board over Serial Attached SCSI (SAS) pins of the U.2 connector. 

15. (Original) The system of claim 14, wherein the network signals provide discovery services or download services for a new firmware of the fabric-attached device. 

16. (Original) The system of claim 14, wherein the switch includes an Ethernet port that uses one or more of the SAS pins of the U.2 connector.

17. (Currently Amended) The system of claim 11, wherein the controller of the switch is a baseboard management controller (BMC). 

18. (Previously Presented) The system of claim 17, wherein the fabric-attached device provides the device-specific information and the sensor information of the fabric-attached device to the BMC over a midplane of the system via a PCIe lane. 

19. (Previously Presented) The system of claim 11, wherein the fabric-attached device changes a mode of operation based on a protocol established with the system over a fabric connection.

20. (Previously Presented) The system of claim 19, wherein the fabric-attached device operates in a high availability (HA) mode or a non-HA mode according to the protocol.

Allowable Subject Matter
Claims 1-20 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday - Friday 8:00 AM to 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING-YIH SHYU/Primary Examiner, Art Unit 2184